                                                                                                                                                          I
,>   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Pagel of 1   (c   •


                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                              JUDGMENT IN A CRIMINAL CASE
                                          V.                                    (For Offenses Committed On or After November 1, 1987)


                       Felix Matias Valdivia-Medina                             Case Number: 3:20-mj-20380

                                                                                Kathr n A. Thie
                                                                                Defendant's Attorney


     REGISTRATION NO. 94492298

     THE DEFENDANT:                                                                                                 FEB 2 0 2020
      lZI pleaded guilty to count(s) _!_l~o!f_SC:CJolllm1!p~la~i~n!_t-------------+~~~iM:~~~~~~-
      D was found guilty to count(s)                                                  ~~UTHERN DISTRICT OF CALIFORNI•
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                         Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                               1

      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a terr~        ofi
                                  'v
                                  1
                                   • ,TIME SERVED                             • ________ days
       lZI   Assessment: $10 WAIVED          lZI Fine: WAIVED
       lZI   Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
      the    defendant's possession at the time of arrest upon their deportation or removal.
       D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, February 20, 2020

                                                                              D~mpositio•~z

                                                                              H ~Lt.OBERT N. BLOCK
                                                                              UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                   3:20-mj-20380
